POLEN, Judge,
dissenting.
I respectfully dissent. While the majority relies on In Interest of T.D., 537 So.2d 173 (Fla. 1st DCA 1989), as support for the proposition that parental rights should not be terminated because of temporary conditions beyond the parent’s control, such as mental illness, I would follow the third district’s lead expressed in In the Interest of J. A., 561 So.2d 356 (Fla. 3d DCA 1990). J.A. recognizes that the interests of the parents must be balanced against the essential polestar of what is in the best interests of the child.
However, in the present case, there is even a more compelling reason to reverse and remand for further proceedings. The record does not reveal that the trial court had before it sufficient evidence to make any determination of what was in the children’s best interests. For example, it appears that W.H. and J.H. are now thirteen and twelve years old respectively. It would be highly appropriate in my view to consider their views as to their parents’ rights vis-a-vis placement. Also, the trial court may wish to consider the desirability of keeping all the siblings together in connection with any future placement.
In any event, I would reverse and remand for further hearing in accordance with this opinion.